Hon. Robert S. Calvert                 Opinion   No. V-1205.
Comptroller   of Public Accounts
Austin, Texas                          Re:   Amount   of State general
                                             revenue  ad valorem   taxes
                                             donated to San Jacinto Riv-
                                             er Conservation   and Recla-
                                             mation District during the
Dear Mr.    Calvert:                         fiscal year 1950-5 1.

               Your letter   requesting our opinion in reference   to the
above   captioned matter     reads as follows:

               “The Legislature    in House Bill 1079, page 984,
        Acts Regular Session of the 46th Legislature     donated
        50% of the State General Revenue taxes collected in
        Montgomery,    Walker, San Jacinto and part of Liberty
        counties to the San Jacinto River Conservation     and
        Reclamation   District for a period of ten (10) years
        beginning September     1, 1939.

              “House Bill 27, page 1071, Acts Regular Session
        50th Legislature  extended the donation for a period of
        two years, Sec. 1, limiting the allocation  for the second
        year to only one-fourth   (l/4) as much of the taxes as
        was allocated for the first year of the extension,

               “House Bill 779, Acts Regular Session of the 51st
        Legislature,   page 572, gave additional relief to the Dis-
        trict by allocating all of the remaining undonated portion
        of all the State Ad Valorem    taxes levied for General
        Revenue purposes for the years 1949 and 1950, subject
        to certain limitations  set out in the bill.

                “Since House Bill 779, Acts Regular Session of
        the 51st Legislature,  which became effective during
        the first year of the Extension granted under House
        Bill 27, Acts Regular Session of the 50th Legislature,
        gave the San Jacinto River Conservation     and Reclama-
        tion District approximately   double the amount they
        would have received under House Bill 1079 passed by
        the 46th Legislature,  should the amount donated for the
        second year of the Extension,   be one-fourth  (l/4) of
        the total amount donated under House Bill 1079, Acts
                                                                                . .. .



Hon. Robert   S. Calvert,   Page 2 (V-1205)




      Regular Session of the 46th Legislature   and House Bill
      779 Acts Regular Session of the 51st Legislature    or be
      only one-fourth (l/4) of the amount donated under the
      original Act, House Bill 1079,passed   by the 46th Leg-
      islature?  ”

             The 46th Legislature   by House Bill 1079, Acts of the
Regular Session, donated to the Sa,n Jacinto River Conservation
and Reclamation   District one-half of the State ad valorem taxes
collected for general revenue purposes on the property in Mont-
gomery, Walker and San Jacinto Counties and that part of Liberty
County embraced    in the San Jacinto River watershed,   for a period
of ten years commencing    September   1, 1939.

             The 50th Legislature   by House Bill 27 extended the
term of said grant for two additional years but specifically     pro-
vided that “for the second year of such extension.      . . such public
agency shall be and is allocated only one-fourth    (l/4)   as much of
the taxes as is allocated to it for the first year of such extension.”

              The 51st Legislature   by House Bill No. 779 made an
additional donation of State ad valorem taxes to the San Jacinto
River Conservation    and Reclamation    District of an additional 50%
of all of the State ad valorem   taxes for general revenue purposes
levied for each of the years 1949 and 1950 and collected in each of
the fiscal years 1949-50    and 1950-51  in the Counties of Montgom-
ery, Walker, San Jacinto and all that part of Liberty County em-
braced in the San Jacinto River watershed.

              The amount of State taxes donated to the San Jacinto
River Conservation    and Reclamation      District for the second year
of the extension,  that is, for the year 1950-51,      can be arrived at by
a simple mathematical      calculation  in that the original act, the act
of extension,  and the act of the 51st Legislature       making an addi-
tional donation are’in plain and unambiguous language.           The exten;
sion act of the 50th Legislature     expressly    provided that for the
second year of the extension the agency in question was allocated ~-~
only one-fourth   as much of the taxes as was allocated to it for the
first year of the extension.    As one-half of the State ad valorem
taxes was allocated to such agency during the first year of the ex-
tension, only one-eighth    of the State ad valorem      taxes was allocated
to such agency for the second year of the extension.           The 5ls,t Leg-
islature donated during the second year of such extension           “in addi-
tion to the funds provided in its original, amended or extended ac’ts,
and subject to the limitation of the total amount above, an addition-
al 50% of all of the State ad valorem      taxes for general revenue
purposes levied for each of the years 1949 and 1950 and collected
in each of the fiscal years 1949-50      and 1950-51    . . .”
Hon. Robert   S, Calvert,   Page   3 (V-1205)




              You are therefore  advised that 12;s     of all of the State
ad valorem taxes levied for general revenue        purposes for the !year
 1950 and all years prior thereto and collected during the fiscal
year 1950-51    in Montgomery,   Walker, and San Jacinto Counties,
and that part of Liberty County embraced       in the San Jacinto River
watershed has been donated to the San Jacinto River Conservation
and Reclamation     District. And in addition thereto, 50% of the
State ad valorem taxes levied for general revenue purposes for
the years 1949 and 1950 and collected during the fiscal year 1950-
51 in Montgomery,     Walker, and San Jacinto Counties, and that
part of Liberty County embraced     in the San Jacinto River water-
shed has been donated to said District,     subject, however, to the
limitations  stated in House Bill 779, Acts 51st Legislature.


                              SUMMARY

             Twelve and one-half per cent of all of the State
      ad valorem taxes levied for general revenue purposes
      for the year 1950 and all years prior thereto and col-
      lected during the fiscal year 1950-51      in Montgomery,
      Walker, and San Jacinto Counties and in that part of
      Liberty County embraced in the San Jacinto River
      watershed has been donated to the San Jacinto River
      Conservation   and Reclamation    District.    In addition
      thereto, 50% of the State ad valorem taxes levied for
      general revenue purposes for the years 1949 and 1950
      and collected during the fiscal year 1950-51       in Mont-
      gomery,   Walker, and San Jacinto Counties and in that
      part of Liberty County embraced in the San Jacinto
      River watershed has been donated to said District,
      subject, however,  to the limitations    stated in House
      Bill 779, Acts 51st Legislature.

                                                  Yours   very   truly,

                                                   PRICE DANIEL
                                                  Attorney General


APPROVED:
                                                     W. V. Geppert
Everett Hutchinson                                        Assistant
Executive Assistant

Charles D, Mathews
First Assistant


WVG/mwb